HERRICK, J.
The office of a bill of particulars is to apprise the adverse party of the specific charges made against him, so that he may know exactly what he must prepare to defend. It serves as an amplification of the pleading, and limits the party making it to proof of the things specified. The fourth clause of plaintiff’s bill, “that the said defendants were negligent in other respects, whereby plaintiff’s intestate’s death was caused,” obviously does not give the defendants any notice of what they must be prepared to meet upon the trial. Under it no limitation can be imposed as to proof upon the trial. It simply apprises the defendants that, in addition to the matters set forth in the complaint, and in the preceding clauses of the bill, there are other acts of negligence, which she does not in any wise specify, which caused the intestate’s death. The little good there is in the preceding clauses is absolutely destroyed by the fourth. If it is held good, then, when the trial is had, the plaintiff need not give any proof as to the particulars set forth in the preceding clauses of the bill, but give evidence under the last clause, which gives no information to the defendants, and which is more general and indefinite than the complaint. The order should be reversed, and an order for a further bill of particulars granted, with $10 costs of motion, and costs and disbursements of this appeal.